fSI-IS
    NO.

                                                ORIGINAL
    IN THE COURT OF CRIMINAL APPEALS


               AT AUSTIN '




             MICHAEL GOWAN
                                               RECEIVED IN
              Petitioner/
                                             COURT OF CRIMINAL APPEALS
                   vs.                           APR 22 2015
           THE STATE OF TEXAS
               Respondant.                   Abel Acosta, Clerk

Petition from Cause' Number 02-14-00347-CR
    from the Second Court of Appeals
Appeal from Cause Number 30,832-C from the
  89th District Court of Wichita County




    PETITION FOR DISCRETIONARY REVIEW



                                         FILED IN
                                COURT OF CRIMINAL APPEALS
                                        APR 22 2015

                                    Abel Acosta, Clerk

                                                Michael     Gowan
                                                           Pro   se
                                             TDCJ No. 701757
                                              Robertson Unit
                                               12071 FM 3522
                                     Abilene,      Texas    79601
                                     TABLE   OF   CONTENTS


Index    of    Authorities                                            iii


Parties                                                                iv


Statement Regarding Oral Argument                                      iv

Address       to    the   Court                               -         I


Statement          of   the   Case                                      I


PROCEDURAL          HISTORY                                             2

Issue     Presented                                                     2

      Whether a convicted person may appeal an order granting DNA testing
where  the trial court fails to authenticate biological material in accord
with Article 64.03 prerequisites, and where the State is concealing chain
of custody records in violation of TEX. PEN. CODE 37.09?

Argument                                                                 2

Conclusion                                                               7

Prayer                                                                   8

Certificate of service                                                   8

Appendix                                                                 9

         (a) April 6, 2015, letter to Debra Spisak
         (b) April 9, 2015, response from Debra Spisak
         (c) Copy of March 19, 2015, opinion (double-sided)




                                             -li-
                              INDEX   OF   AUTHORITIES


CASES


Cook v. State, 2014 Tex. App. LEXIS 2347 (Tex. App.—Tyler 2014)               6

Ex parte Padilla, 2010 WL 5019166 (Tex. App.—Austin 2010, pet. ref'd)         6

Wolfe v. State, 120 S.W.3d 368 (Tex. Crim. App. 2003)                         5
Wilson v. State, 311 S.W.3d 452 (Tex. Crim. App. 2010)                        5

Whitfield v. State, 430 S.W.3d 405 (Tex. Crim. App. 2014)               5, 6, 7



STATUTORY PROVISIONS


TEX. CODE. CRIM. PRO. ART. 64.03                                        passim

TEX. PEN. CODE §37.09(a)(1)                                                2, 7

TEX. R. APP. PRO. 25.02(a)(2)                                                 7

TEX. R. APP. PRO. 68                                                          1




                                           -Hi-
                                              PARTIES


Honorable       Mark       Price
89th District             Court Judge
900 7th       Street, Room 300
Wichita       Falls, Texas 76301



Maureen       Shelton
District Attorney
Wichita County Courthouse
900    7th    Street
Wichita       Falls,       Texas   76301



Michael       Gowan
TDCJ    No.    701757
Robertson       Unit
12071    FM    3522
Abilene,       Texas       79601




                            STATEMENT      REGARDING    ORAL   ARGUMENT



        Oral    argument      is requested.    Chapter 64 has proven too ambiguous. This

case    presents      a    serious flaw in Chapter 64, allowing the State an arbitrary

avenue to conceal chain of custody records. An oral argument concerning extra-

textual factors would clearly be helpful to the Court.




                                                -iv-
                                   NO.

                             IN    THE       COURT    OF        CRIMINAL      APPEALS


                                                     AT   AUSTIN




                                               MICHAEL          GOWAN
                                                    Petitioner,

                                                          vs .



                                             THE .STATE         OF   TEXAS
                                                    Respondant.




                             Petition from Cause Number 02-14-00347-CR
                                 from the Second Court of Appeals
                           Appeal from Cause Number 30,832-C from the
                                89th District Court of Wichita County




                            PETITION           FOR    DISCRETIONARY               REVIEW

                     *                   *                  *                 *                *




TO    THE    HONORABLE          JUSTICES        OF    THE       COURT   OF    CRIMINAL     APPEALS:


        COMES        NOW     Michael           Gowan,       pro       se,     and    submits       this   petition

for    discretionary         review          pursuant to TEX. R. APP. PRO. 68 in support of his

request        for       enforcement           of     Article        64.03,       TEX.   CODE CRIM        PRO.   In

support, he shows:

                                             STATEMENT OF THE CASE


        This    is       an appeal           from    and Article 64.03 order granting DNA testing

of biological material upon Gowan's motion. After initially contesting Gowan's

motion,      the State          advised        the    trial court it would not contest. The State

did    not     fulfill      Article 64.02 duties. Gowan repeatedly objected and request

authentification           of     the biological material. The trial court granted testing

without authenticating the material to be tested. Gowan appealed.



                                                           -1-